Shiras, J.
This suit was brought in the district court of Lyon county, Iowa, the purpose of the bill being to obtain the cancellation of two judgments in favor of the Bank of Rock Rapids and against the complainant. From the allegations of the bill, it appears that, after the rendition of these judgments, the independent district issued orders for the payment thereof upon the treasurer of the district, and these orders have been delivered or transferred by the bank to John N. Richards, and the latter-named party now claims to be the owner of the judgments. Under these circumstances, it cannot be questioned that both the Bank of Rock Rapids and John N. Richards are at least proper, if not necessary, parties to a bill brought for the purpose of canceling the judgments and orders drawn on the treasury of the district, for illegality alleged to inhere in the judgments. There is not involved in the bill separ&ble and distinct controversies,_ there being in fact but one issue, to-wit, are the judg*3ments void for illegality; and, although the relation of the defendants to this issue may be different, in that the bank is the party in whose name the judgment was rendered, and Richards is the assignee thereof, yet the controversy presented by the bill as to both defendants is one and the same, to-wit, can the judgment be vacated for fraud and illegality? There being hut one controversy, and the defendants being proper parties thereto, it follows that this court has not jurisdiction, because the Bank of Itoek Rapids, one of the defendants, and the complainant are both corporations created under the laws of Iowa, and therefore, for jurisdictional purposes, are deemed to be citizens of Io wa.
Motion to remand is granted, at cost of the defendant John N. Richards.